Citation Nr: 1749969	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  10-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date earlier than May 17, 2002 for the grant of service connection for malaria and malaria residuals.

2. Entitlement to an initial compensable rating for malaria and malaria residuals.  

3. Entitlement to an earlier effective date for the grant of service connection for neurasthenia and a neuropsychiatric disorder as secondary to the service-connected malaria.

4. Entitlement to a separate evaluation for neurasthenia and a neuropsychiatric disorder as being secondary to the service-connected malaria.  



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to July 1945.  He died in March 2011 and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009, May 2009, and July 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2009, the appellant's attorney asserted that there was clear and unmistakable error (CUE) in the RO's rating decision on June 3, 2009.  A review of the file does not show a rating decision dated in June 2009; however, there is a rating decision dated on May 21, 2009, which implemented the Board's grant of service connection for neurasthenia.  The RO assigned an effective date of May 17, 2002 for service connection for neurasthenia but included it in the 100 percent disability rating for posttraumatic stress disorder (PTSD) with organic brain syndrome secondary to syphilis and neurasthenia secondary to malaria, effective November 10, 1999.  A cover letter dated on June 3, 2009 along with a copy of the May 2009 rating decision was sent to the Veteran.  To the extent that the attorney is alleging CUE with the effective date of the grant of service connection for neurasthenia and the 100 percent rating effective November 10, 1999, the May 2009 rating decision is not final as it is currently on appeal and cannot be the subject of a CUE claim.  See 38 C.F.R. § 3.105(a).  Similarly, the attorney has submitted arguments citing CUE regarding the assignment of the effective date of the grant of service connection for malaria.  See, e.g., September 2009 notice of disagreement and August 2010 Form 9 appeal.  However, as the February 2009 rating decision which assigned the effective date of the grant of service connection for malaria is currently in appellate status it also cannot be the subject of a CUE claim.  Id.  

In February 2013, due to the Veteran's death the Board dismissed the issue of entitlement to a compensable rating for malaria and malaria residuals and an earlier effective date for an award of service connection for malaria and malaria residuals.  In reaching this determination, the Board intimated no opinion as to the merits of the appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The Board noted that the dismissal of the appeal did not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion, when such a request is filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  The provisions of the statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, §
 212, 122 Stat. 4145, 4151 (2008).  As stated above, in the instant case, the Veteran died in March 2011.  

The appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable), was received by the RO in August 2011.  In an administrative decision in June 2016 the RO determined that the appellant was a proper substitute claimant.  Benefits payable in the case of substitution are the same types of benefits for which accrued benefits are payable (i.e. periodic monetary benefits.); however, a substitute claimant may submit additional evidence in support of a claim, whereas, a claimant for accrued benefits may not. 

Thus, it is to the appellant's advantage to have her claims adjudicated as a substitute claimant pursuant to the 38 U.S.C.A. § 5121A, rather than on the basis of accrued benefits.  Based on the foregoing, the Board considers the claims on appeal as claims with a substitute claimant, rather than claims for accrued benefits.

At the time of the Veteran's death, his pending claims were as listed on the title page.  The procedural history in the instant case is summarized below.  

In a February 2009 rating decision, the RO implemented the October 2007 Board decision that granted service connection for malaria.  The RO assigned a noncompensable rating effective May 17, 2002, the date the Veteran's claim to reopen the issue was received.  

In a rating decision in May 2009, the RO implemented the Board's May 2009 grant of service connection for neurasthenia as secondary to the service-connected malaria.  The RO included the neurasthenia in the 100 percent rating for the service-connected PTSD with organic brain syndrome secondary to syphilis, effective November 10, 1999.  It was noted that an effective date earlier than May 17, 2002 was not warranted for service connection for neurasthenia as it was granted secondary to the service-connected malaria, which was granted effective May 17, 2002.  However, the RO also explained that as service connection for PTSD was granted effective November 10, 1999, this date will be utilized to continue the Veteran's psychiatric disability rating.  In June 2009, the Veteran's attorney stated that a notice of disagreement was being submitted.  

In a rating decision in July 2009 the RO implemented the Board's May 2009 grant of service connection for a neuropsychiatric disorder secondary to the service-connected malaria.  The grant of the neuropsychiatric disorder was included in the 100 percent rating effective November 10, 1999 for what was re-characterized as PTSD with organic brain syndrome secondary to syphilis and neurasthenia and a neuropsychiatric disorder secondary to malaria.   

In September 2009, the Veteran through his attorney filed a notice of disagreement with the May 2009 rating decision and July 2009 rating decision, to include the effective dates assigned therein, as well as the effective date assigned for the grant of service connection for malaria, and the noncompensable rating assigned for malaria.  

A Statement of the Case was issued in August 2010 regarding the issues of an earlier effective date for the grant of service connection for neurasthenia and a neuropsychiatric disorder as being secondary to the service-connected malaria and entitlement to a separate evaluation for neurasthenia and a neuropsychiatric disorder as being secondary to the service-connected malaria.  

In a Decision Review Officer Decision in August 2010, the RO granted an earlier effective date of August 12, 2002 for service connection for neurasthenia and a neuropsychiatric disorder as secondary to the service-connected malaria but continued to deny a separate rating for neurasthenia and a neuropsychiatric disorder.    

In August 2010, the Veteran filed a statement submitted on a Form 9, Appeal to Board of Veterans' Appeals, regarding the claim for an earlier effective date of January 1953 for service connection for malaria and malaria residuals, pursuant to 38 C.F.R. § 3.156(c) due to obtaining service records, and for a compensable rating for malaria. However, no Statement of the Case was ever provided regarding these claims.

The file includes a Form 8 Certification of Appeal dated in August 2012 and June 2012, which appeared to certify to the Board the issues of an earlier effective date for the grant of service connection for neurasthenia and a neuropsychiatric disorder as being secondary to the service-connected malaria and entitlement to a separate evaluation for neurasthenia and a neuropsychiatric disorder as being secondary to the service-connected malaria.  Thus these issues are currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).

However, as presented above, the RO has not yet provided the appellant with a Statement of the Case regarding the claims of entitlement to an effective date earlier than May 17, 2002 for the grant of service connection for malaria and malaria residuals and entitlement to an initial compensable rating for malaria and malaria residuals.  Indeed the appellant's attorney in August 2010 stated that the August 2010 Statement of the Case was "incomprehensible."  Notably, the Board in its February 2013 dismissal indicated that there was some confusion regarding the issues on appeal.  

Thus a Statement of the Case must be sent to the appellant regarding the claims of entitlement to an effective date earlier than May 17, 2002 for the grant of service connection for malaria and malaria residuals and entitlement to an initial compensable rating for malaria and malaria residuals.  Where a notice of disagreement has been filed with regard to a claim, and a Statement of the Case has not been issued, the appropriate Board action is to remand the issue for issuance of such Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In August 2017, the appellant confirmed that she wanted her attorney to continue representing her.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

For the reasons explained in the Introduction, the AOJ must provide the appellant with a Statement of the Case as to the claims of entitlement to an effective date earlier than May 17, 2002 for the grant of service connection for malaria and malaria residuals and entitlement to an initial compensable rating for malaria and malaria residuals.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Second, as for the issues of entitlement to an earlier effective date for the grant of service connection for neurasthenia and a neuropsychiatric disorder as secondary to the service-connected malaria and entitlement to a separate evaluation for neurasthenia and a neuropsychiatric disorder as being secondary to the service-connected malaria, they are inextricably intertwined with the other issues being remanded herein as a decision on their merits depends on the assignment of the earlier effective date for the grant of service connection for malaria and a compensable rating for malaria, respectively.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Lastly, in June 2009 the Veteran's attorney indicated that he was submitting a notice of disagreement on June 15, 2009.  A review of the record does not include the June 2009 notice of disagreement.  A copy of the Veteran's June 2009 notice of disagreement also should be associated with the record.  

Accordingly, the case is REMANDED for the action listed below.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the record a copy of the Veteran's June 2009 notice of disagreement.  See correspondence received from the Veteran's representative on June 18, 2009.  

2. Issue a Statement of the Case, including appellate rights, as to the issues of entitlement to an effective date earlier than May 17, 2002 for the grant of service connection for malaria and malaria residuals and entitlement to an initial compensable rating for malaria and malaria residuals.  In issuing the Statement of the Case, the AOJ is advised that the appellant is contending that she is entitled to an earlier effective date of January 1953 for the grant of service connection for malaria and malaria residuals, pursuant to 38 C.F.R. § 3.156(c) due to obtaining service records, as well as for an initial compensable rating for malaria.  See August 2010 Form 9 Appeal filed by the Veteran during his lifetime.  

If the decisions remain adverse to the appellant, she and her representative should be informed that she must file a timely and adequate substantive appeal if she wishes to appeal the claims to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). They must be informed of the time period allowed for perfecting a timely appeal.

3. Then, readjudicate the issues of entitlement to an earlier effective date for the grant of service connection for neurasthenia and a neuropsychiatric disorder as secondary to the service-connected malaria and entitlement to a separate evaluation for neurasthenia and a neuropsychiatric disorder as being secondary to the service-connected malaria.  If the appellant's claims are not granted in full, she and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

